DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 3/8/2022. Claims 1, 3-13, 16, and 18-20 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 9-11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al (US 20170078854 A1, hereinafter Swaminathan) in view of Wirola et al (US 20130311080, hereinafter Wirola), and further in view of Saplakoglu (US 2011/0293104 A1).

Consider claim 1, Swaminathan discloses a method for classifying a subject communication device as being indoors or outdoors (Systems and methods of detecting whether a mobile device is located indoors or outdoors, paragraph 27), the method comprising: 
receiving first labeled environmental signatures, wherein the first labeled environmental signatures correspond to indoor locations (Ground truth information, used for training, can represent known indoor/outdoor states of a device, paragraph 55); 
receiving second labeled environmental signatures, wherein the second labeled environmental signatures correspond to outdoor locations (Ground truth information, used for training, can represent known indoor/outdoor states of a device, paragraph 55); 
using the first and second labeled environmental signatures as training data to train a binary classifier to classify subject communication devices as being either indoors or outdoors (At block 220, training can occur using data obtained in block 210, Fig. 2 and paragraph 54; Ground truth information, used for training, can represent known indoor/outdoor states of a device, paragraph 55); 
receiving at least one unlabeled environmental signature from the subject communication device (obtaining one or more sensor readings from one or more sensors accessible by the mobile device, Fig. 4 and paragraph 68); and 
analyzing the at least one unlabeled environmental signature using the binary classifier to classify the subject communication device as being indoors or outdoors (At block 430, process 400 includes selecting an indoor/outdoor detection model to apply from a plurality of trained models, paragraph 72; At block 440, process 400 includes providing the sensor reading as input to the selected model, paragraph 75; At block 450, process 400 includes determining a likelihood that a user of the mobile device is located indoors, paragraph 76; The probability of the mobile device being located outdoors can be determined, paragraph 77; At block 460, process 400 includes classifying the mobile device as indoors or outdoors, Fig. 4 and paragraph 80). 
However, Swaminathan does not expressly disclose wherein an unlabeled environmental signature received from the subject communication device comprises at least: an audio signature obtained by receiving an acoustic impulse response from an acoustic echo canceller of the subject communication device, and wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller.
In the same field of endeavor, Wirola discloses wherein an unlabeled environmental signature received from the subject communication device comprises at least: an audio signature obtained by receiving an acoustic impulse response of the subject communication device (One approach involves the emission of a test sound from the device, and subsequent analysis of the echo characteristics (i.e. analysing the impulse response of the environment), paragraph 62).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wirola with the teachings of Swaminathan to use sound from an environment proximal to a device in order to determine a context of that device.
However, the combination of Swaminathan and Wirola is silent regarding an acoustic echo canceller, and wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller.
In the same field of endeavor, Saplakoglu discloses an acoustic echo canceller, and wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller (These other external acoustic paths, collectively referred to herein as hext, may be unpredictably dynamic due to changes in the external environment. The overall impulse response hphone is the sum of hbox and hext;, paragraph 25; echo cancelling in general is well known, and is typically implemented using an adaptive finite impulse response (FIR) filter, see echo cancellation module 301 in Fig. 3 and paragraph 38; Filter 405 may be implemented as, e.g., a finite impulse response (FIR) filter, paragraph 43, filter 405 uses N coefficients, paragraph 54).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an acoustic echo canceller to compute an impulse response as disclosed in Saplakoglu in the system of Swaminathan as modified by Wirola in order to estimate the impulse response associated with the external echo path resulting from sound waves that propagate from the speaker and subsequently get reflected back to the microphone from either the external surface or of a phone or from other objects in the environment of the phone.


Consider claim 4, and as applied to claim 1 above, Swaminathan discloses wherein the at least one unlabeled environmental signature further comprises a light signature that represents a frequency of a light signal obtained from an optical sensor of the subject communication device (Ambient Light Sensor (ALS) 185 reading can be used to predict whether a mobile device is indoors or outdoors, paragraph 40); and the light signature is based on one or more of light intensity and light color temperature (Some example of elements for a feature vector for IOD can include logarithm of the average light intensity over the last second, paragraph 51).

Consider claim 5, and as applied to claim 1 above, Swaminathan discloses 
wherein the at least one unlabeled environmental signature further comprises a radio signature obtained that represents one or more characteristics of one or more radio communication signals received by the subject communication device (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59); and the method further comprising producing the radio signature by measuring one or more signal strengths of the one or more radio communication signals, wherein the one or more radio communication signals comprise one or more of a Wi-Fi signal and a Bluetooth signal (a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59).

Consider claim 6, and as applied to claim 1 above, Swaminathan discloses wherein the at least one unlabeled environmental signature further comprises a radio signature obtained that represents one or more characteristics of one or more radio communication signals received by the subject communication device (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59); and the method further comprising producing the radio signature based at least in part on identifying one or more wireless network access points from which the one or more radio communication signals are received (the mobile device can estimate its location based on IP addresses of nearby WiFi hotspots, paragraph 52).

Consider claim 7, and as applied to claim 1 above, Swaminathan discloses wherein the at least one unlabeled environmental signature further comprises a radio signature obtained that represents one or more characteristics of one or more radio communication signals received by the subject communication device (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59); and the  method further comprising producing the radio signature by estimating proximity of one or more components based at least in part on one or more respective RF signals received from the one or more components by the subject communication device (Detection of a plurality of Bluetooth devices near the mobile device can indicate that the mobile device is likely to be indoors, paragraph 59).

Consider claim 9, Swaminathan discloses a method for classifying a subject communication device as being indoors or outdoors, the method comprising: 
receiving one or more environmental signatures from the subject communication device (obtaining one or more sensor readings from one or more sensors accessible by the mobile device, Fig. 4 and paragraph 68); and 
analyzing the one or more environmental signatures to classify the subject communication device as being indoors or outdoors (At block 430, process 400 includes selecting an indoor/outdoor detection model to apply from a plurality of trained models, paragraph 72; At block 440, process 400 includes providing the sensor reading as input to the selected model, paragraph 75; At block 450, process 400 includes determining a likelihood that a user of the mobile device is located indoors, paragraph 76; The probability of the mobile device being located outdoors can be determined, paragraph 77; At block 460, process 400 includes classifying the mobile device as indoors or outdoors, Fig. 4 and paragraph 80).
However, Swaminathan does not expressly disclose wherein the one or more environmental signatures comprise at least: an audio signature produced by obtaining an impulse response from an acoustic echo canceller of the subject communication device; and obtaining the audio signature comprises obtaining an acoustic impulse response  from an acoustic echo canceller of the subject communication device and wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller.
In the same field of endeavor, Wirola discloses wherein the one or more environmental signatures comprise at least: an audio signature produced by obtaining an impulse response from the subject communication device (One approach involves the emission of a test sound from the device, and subsequent analysis of the echo characteristics (i.e. analysing the impulse response of the environment), paragraph 62).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wirola with the teachings of Swaminathan to use sound from an environment proximal to a device in order to determine a context of that device.
However, the combination of Swaminathan and Wirola does not expressly disclose obtaining the audio signature comprises obtaining an acoustic impulse response from an acoustic echo canceller of the subject communication device and wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller.
In the same field of endeavor, Saplakoglu discloses obtaining an impulse response from an acoustic echo canceller of the subject communication device; and obtaining the audio signature comprises obtaining an acoustic impulse response  from an acoustic echo canceller of the subject communication device and wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller (These other external acoustic paths, collectively referred to herein as hext, may be unpredictably dynamic due to changes in the external environment. The overall impulse response hphone is the sum of hbox and hext;, paragraph 25; echo cancelling in general is well known, and is typically implemented using an adaptive finite impulse response (FIR) filter, see echo cancellation module 301 in Fig. 3 and paragraph 38; Filter 405 may be implemented as, e.g., a finite impulse response (FIR) filter, paragraph 43, filter 405 uses N coefficients, paragraph 54).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an acoustic echo canceller to compute an impulse response as disclosed in Saplakoglu in the system of Swaminathan as modified by Wirola in order to estimate the impulse response associated with the external echo path resulting from sound waves that propagate from the speaker and subsequently get reflected back to the microphone from either the external surface or of a phone or from other objects in the environment of the phone.

Consider claim 10, and as applied to claim 9 above, Swaminathan discloses wherein the one or more environmental signatures further comprise a radio signature, the method further comprising obtaining the radio signature by determining characteristics of one or more radio communication signals received by the subject communication device (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59).

Consider claim 11, and as applied to claim 9 above, Swaminathan discloses wherein the one or more environmental signatures comprise a radio signature, the radio signature comprising data transmitted by one or more wireless network access points (WiFi access points, paragraph 2; Examples of such a network can include a cellular network (such as CDMA, GSM, or LTE), WiFi, paragraph 30). 

Consider claim 16, Swaminathan discloses a cellular communication device comprising: 
a radio (mobile device 100 comprises transceiver 170 that can be used to wirelessly transmit and receive data over a network, Fig. 1 and paragraph 30); 
an optical sensor (Mobile device 100 can also comprise a video capture device such as camera 155, Fig. 1 and paragraph 29; Mobile device 100 can also comprise Ambient Light Sensor (ALS) 185, Fig. 1 and paragraph 35); 
an audio sensor (microphone 120, Fig. 1 an paragraph 29); 
one or more processors (mobile device 100 comprises a processor 110, Fig. 1 and paragraph 29); 
one or more non-transitory computer-readable media (Device 100 can also comprise a computer readable medium with a software application stored on the medium, paragraph 29); 
the one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions comprising: 
transmitting one or more operational metrics to an analysis component (Device data provided as input to the classification can include one or more sensor readings. The selected IOD model can be used to estimate a probability that the mobile device is indoors for the given value of the sensor reading, Fig. 3 and paragraph 66).
transmitting environmental signatures to the analysis component to be used by the analysis component to determine whether the cellular communication device is indoors or outdoors (Ambient Light Sensor (ALS) 185 reading can be used to predict whether a mobile device is indoors or outdoors; received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40).
However, Swaminathan does not expressly disclose an acoustic echo canceller that determines an acoustic impulse response for acoustic echo cancellation; or the environmental signatures comprising the acoustic impulse response used by the acoustic echo canceller, wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller.
In the same field of endeavor, Wirola discloses transmitting environmental signatures to the analysis component to be used by the analysis component to determine whether the cellular communication device is indoors or outdoors, the environmental signatures comprising an acoustic impulse response (One approach involves the emission of a test sound from the device, and subsequent analysis of the echo characteristics (i.e. analysing the impulse response of the environment). The test sound may be emitted at a frequency inside or outside (above or below) the human audio range, and may comprise a low power pulse (e.g. at sufficiently low power to be nonintrusive or even inaudible). The use of a low power pulse may help to minimise power consumption. For example, given that the reverberation time usually differs strongly between indoors and outdoors, a measurement of the reverberation time may be used to determine whether the device is located indoors or outdoors, paragraph 62).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wirola with the teachings of Swaminathan to use sound from an environment proximal to a device in order to determine a context of that device.
However, the combination of Swaminathan and Wirola does not expressly disclose an acoustic echo canceller that determines an acoustic impulse response for acoustic echo cancellation, wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller.
In the same field of endeavor, Saplakoglu discloses an acoustic echo canceller that determines an acoustic impulse response for acoustic echo cancellation, wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller (These other external acoustic paths, collectively referred to herein as hext, may be unpredictably dynamic due to changes in the external environment. The overall impulse response hphone is the sum of hbox and hext;, paragraph 25; echo cancelling in general is well known, and is typically implemented using an adaptive finite impulse response (FIR) filter, see echo cancellation module 301 in Fig. 3 and paragraph 38; Filter 405 may be implemented as, e.g., a finite impulse response (FIR) filter, paragraph 43, filter 405 uses N coefficients, paragraph 54).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an acoustic echo canceller to compute an impulse response as disclosed in Saplakoglu in the system of Swaminathan as modified by Wirola in order to estimate the impulse response associated with the external echo path resulting from sound waves that propagate from the speaker and subsequently get reflected back to the microphone from either the external surface or of a phone or from other objects in the environment of the phone.


Consider claim 19, and as applied to claim 16 above, Swaminathan discloses wherein the environmental signatures comprise a radio signature representing one or more characteristics of one or more radio communication signals received using the radio (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59); and the radio signature comprises one or more signal strengths of the one or more radio communication signals (a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59).

Consider claim 20, and as applied to claim 16 above, Swaminathan discloses wherein the environmental signatures comprise a radio signature representing one or more characteristics of one or more radio communication signals received using the radio (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59); and the radio signature comprises an identification of a wireless network access point from which the one or more radio communication signals are received (the mobile device can estimate its location based on IP addresses of nearby WiFi hotspots, paragraph 52).

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Wirola, further in view of Saplakoglu, and further in view of Mellot et al (US 20190101442 A1, hereinafter Mellot).

Consider claim 3, and as applied to claim 1 above, Swaminathan discloses wherein the least one unlabeled environmental signature further comprises a light signature that represents a frequency of a light signal obtained from an optical sensor of the subject communication device (Ambient Light Sensor (ALS) 185 reading can be used to predict whether a mobile device is indoors or outdoors, paragraph 40).
However, the combination of Swaminathan, Wirola, and Saplakoglu does not expressly disclose the method further comprising producing the light signature by calculating a Fourier transform of the light signal.
	In the same field of endeavor, Mellot discloses the method further comprising producing the light signature by calculating a Fourier transform of the light signal (This signal SAC may then be filtered by an analog smoothing filter and delivered to a host processor of the detector ALS, for example a microcontroller, able to implement signal-processing operations such as a fast Fourier transform and a pulse width modulation (PWM) so as to extract information on the levels and the one or more flicker frequencies of the ambient luminous radiation from the AC signal SAC, paragraph 96).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mellot with the teachings of Swaminathan, Wirola, and Saplakoglu, to allow post-processing to determine the light level and the one or more frequencies of the ambient luminous radiation.

Consider claim 13, and as applied to claim 9 above, Swaminathan discloses wherein the one or more environmental signatures further comprise a light signature that represents a frequency of a light signal obtained from an optical sensor of the subject communication device (Ambient Light Sensor (ALS) 185 reading can be used to predict whether a mobile device is indoors or outdoors, paragraph 40).
However, the combination of Swaminathan, Wirola, and Saplakoglu does not expressly disclose the method further comprising obtaining the light signature by calculating a Fourier transform of a light intensity signal or a color temperature signal.
	In the same field of endeavor, Mellot discloses further comprising obtaining the light signature by calculating a Fourier transform of a light intensity signal or a color temperature signal (This signal SAC may then be filtered by an analog smoothing filter and delivered to a host processor of the detector ALS, for example a microcontroller, able to implement signal-processing operations such as a fast Fourier transform and a pulse width modulation (PWM) so as to extract information on the levels and the one or more flicker frequencies of the ambient luminous radiation from the AC signal SAC, paragraph 96).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mellot with the teachings of Swaminathan, Wirola, and Saplakoglu, to allow post-processing to determine the light level and the one or more frequencies of the ambient luminous radiation.

Consider claim 18, and as applied to claim 16 above, Swaminathan discloses wherein the environmental signatures further comprise a light signature representing a frequency of a light signal obtained using the optical sensor (Ambient Light Sensor (ALS) 185 reading can be used to predict whether a mobile device is indoors or outdoors, paragraph 40).
However, the combination of Swaminathan, Wirola, and Saplakoglu does not expressly disclose the light signature comprising a Fourier transform of the light signal.
	In the same field of endeavor, Mellot discloses wherein the light signature comprises a Fourier transform of the light signal (This signal SAC may then be filtered by an analog smoothing filter and delivered to a host processor of the detector ALS, for example a microcontroller, able to implement signal-processing operations such as a fast Fourier transform and a pulse width modulation (PWM) so as to extract information on the levels and the one or more flicker frequencies of the ambient luminous radiation from the AC signal SAC, paragraph 96).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mellot with the teachings of Swaminathan, Wirola, and Saplakoglu, to allow post-processing to determine the light level and the one or more frequencies of the ambient luminous radiation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view Wirola, further in view of Saplakoglu, and further in view of Bakthavathsalu et al (US 20110211511 A1, hereinafter Bakthavathsalu).

Consider claim 8, and as applied to claim 1 above, Swaminathan discloses wherein the at least one unlabeled environmental signature further comprises a radio signature obtained that represents one or more characteristics of one or more radio communication signals received by the subject communication device (received signal strength of a cellular signal, for example at transceiver 170, may be used to detect whether a mobile device is present indoors or outdoors, paragraph 40; a Bluetooth signal that can be ascertained as a signal of a printer, can imply that the mobile device is situated near a printer, and hence likely located indoors, paragraph 59). 
However, the combination of Swaminathan, Wirola, and Saplakoglu does not expressly disclose further comprising producing the radio signature based at least in part on relative signal strengths of two or more radio communication signals received by the subject communication device.
	In the same field of endeavor, Bakthavathsalu discloses further comprising producing the radio signature based at least in part on relative signal strengths of two or more radio communication signals received by the subject communication device (A cellular/WLAN signal quality ratio is calculated based on RSSI values received from both air interfaces and its trend is monitored to detect transitions which indicate the approximate location of the mobile device (i.e. indoor or outdoor, see paragraph 28).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bakthavathsalu with the teachings of Swaminathan, Wirola, and Saplakoglu, to detect transitions which indicate the approximate location of a mobile device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Wirola, further in view of Saplakoglu, and further in view of Van Dalen et al (US 20100187406 A1, hereinafter Van Dalen).

Consider claim 12, and as applied to claim 9 above, Swaminathan discloses wherein the one or more environmental signatures further comprise a light signature that represents a frequency of a light signal obtained from an optical sensor of the subject communication device (Ambient Light Sensor (ALS) 185 reading can be used to predict whether a mobile device is indoors or outdoors, paragraph 40).
However, the combination of Swaminathan, Wirola, and Saplakoglu does not expressly disclose the method further comprising obtaining the light signature by determining a frequency of a light intensity signal or a color temperature signal.
In the same field of endeavor, Van Dalen discloses the method further comprising obtaining the light signature by determining a frequency of a light intensity signal or a color temperature signal (determine color temperature of incident light and, accordingly, to facilitate the detection of natural and/or artificial light for determining the location of the photodiodes, paragraph 42).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Van Dalen with the teachings of Swaminathan, Wirola, and Saplakoglu, for detecting ambient light conditions and using the detected conditions to detect or determine the presence of artificial light and/or natural light and, therefrom, to determine a location to be an indoor or outdoor location.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Applicant argues that the Office has not shown that the Saplakoglu teaches or suggests a system that "analyz[es] at least one unlabeled environmental signature using the binary classifier to classify the subject communication device as being indoors or outdoors" where the "unlabeled environmental signature" "comprises at least" "an audio signature obtained by receiving" an "acoustic impulse response" that "comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller," as recited by claim 1. 
The Examiner respectfully disagrees because claim 1 has been rejected under 35 U.S.C. 103 in view of the combination of Swaminathan, Wirola, and Saplakoglu.
Swaminathan discloses determining indoor/outdoor sate of a mobile device (abstract). Swaminathan uses a plurality of sensors in the mobile device (paragaraph31), and selecting and applying machine learning model (paragraph 49). Wirola is also concerned with determining whether a portable device is located indoors or outdoors (paragraph 57) by detecting sound from an environment proximal to the device (paragraph 56), and discloses using the emission of a test sound from the device and subsequent analysis of echo characteristics such as analyzing the impulse response of the environment (paragraph 62). Wirola teaches analysis of echo characteristics but does not explicitly disclose an acoustic echo canceller, wherein the acoustic impulse response comprises coefficients of a finite impulse response (FIR) filter of the acoustic echo canceller. A person of ordinary skill in the art is well aware of the use of echo suppressors in telephony, as Saplakoglu points out: echo cancelling in general is well known, and is typically implemented using an adaptive finite impulse response (FIR) filter (paragraph 38). The Examiner has further relied on Saplakoglu to shown the implementation of a finite impulse response (FIR) filter, uses N coefficients, (paragraph 54).
Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642